FILED
                              NOT FOR PUBLICATION                           APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DANTE JORGE RIOS; LILIA ROSA                      No. 07-73953
ZUNIGA,
                                                  Agency Nos. A073-122-443
               Petitioners,                                   A073-122-446

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Dante Jorge Rios and his wife, Lilia Rosa Zuniga, natives and citizens of

Peru, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal. We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings. Cruz-

Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000). We deny the petition for

review.

      Substantial evidence supports the BIA’s conclusion that Rios and Zuniga

failed to demonstrate that they were harmed on account of an imputed political

opinion. See Parussimova v. Mukasey, 555 F.3d 734, 740-42 (9th Cir. 2009) (the

protected ground has to be “one central reason” for persecution). Accordingly,

Rios and Zuniga’s claim for withholding of removal fails.

      PETITION FOR REVIEW DENIED.




                                         2                                  07-73953